ORDER
HARGRAVE, Chief Justice.
Upon consideration of the Oklahoma Bar Association’s application for an order approving the resignation' of Don R. Maran-ville, respondent, pending disciplinary proceedings, THIS COURT FINDS:
1. On the 24th day of July, 1989, the respondent executed his resignation from membership in the Oklahoma Bar Association, pending disciplinary proceedings.
2. The respondent’s resignation reflects that it was freely and voluntarily rendered; that he was not subject to coercion or duress; and that he is fully aware of the consequences of submitting his resignation.
3. The respondent is aware of the formal complaints presently pending against him.
4. The respondent’s resignation pending disciplinary proceedings is in complaince with 5 O.S.1981 Ch. 1, App. 1-A, Rule 8.1.
5. The respondent's resignation should be approved and costs in the amount of *821$103.87 should be paid by the respondent.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the respondent’s resignation pending disciplinary proceedings be, and the same is hereby approved, retroactive to the date that respondent was suspended by the order of this Court, May 22, 1989. Respondent to pay costs in the amount of $103.87.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that respondent’s name be stricken from the roll of attorneys and that he may make no application for reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five (5) years from the date of his suspension — May 22, 1994.
HODGES, LAVENDER, DOOLIN, ALMA WILSON, KAUGER and SUMMERS, JJ„ concur.
OPALA, V.C.J., and SIMMS, J., concur by reason of Stare Decisis.